Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549  REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934  For the month of April, 2007 Commission File Number: 001-14572 FOUR SEASONS HOTELS INC. (Translation of registrants name into English) 1165 Leslie Street Toronto, Ontario Canada M3C 2K8 Attention: Executive Vice-President & Secretary (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F¨
